DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on April 14th, 2022. Claims 1-4, 7-12, and 15 are pending in the application. As such, claims 1-4, 7-12, and 15 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31st, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on April 14th, 2022 has been entered.
Claims 1-4, 7-12, and 15 are pending in the application.
Claims 5, 6, 13, and 14 have been cancelled.
Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed on January 14th, 2022. As such, these objections have been withdrawn.
Applicant’s amendments to the claims have overcome each and every rejection under 35 U.S.C. 112(b) and 35 U.S.C. 101 previously set forth in the Non-Final Office Action mailed on January 14th, 2022. As such, these rejections have been withdrawn.
Response to Arguments
Applicant’s arguments, see Pages 8-13, filed April 14th, 2022, with respect to the rejection(s) of claim(s) 1-4 and 9-12 under 35 U.S.C. 102(a)(2) and claims 7, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (U.S. Patent 9,189,476 B2, already of record), Carbune et al. (U.S. Patent Application Publication 2018/0061400 A1, hereinafter “Carbune”), and Choi et al. (U.S. Patent 8,312,032 B2, hereinafter “Choi” and already of record).
In regards to claim 1, Applicant argues:
In other words, the ‘similarity calculation algorithm’ of Kim is an algorithm used for translation of a translation model, and Kim merely discloses the feature of providing a candidate sentence having a similar meaning to the sentence to be translated through the algorithm used for such translation. That is, Kim explains the algorithm for performing translation is the same as the algorithm for generating a candidate sentence having a similar meaning to the sentence to be translated.
In contrast, claim 1 relates to acquiring related text regarding the text input through a neural network model for acquiring related text.
	Examiner submits that the acquisition of at least one related text related to the input text by inputting the input text into a neural network model for acquiring related text is taught by Carbune, and it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to incorporate the teachings of Carbune.
	Carbune teaches a method for receiving textual input of a user during a dialog and generating response reply content based on the textual input and based on user state information (Abstract). Notably, Carbune teaches a text generation engine that may utilize a neural network model (i.e. a neural network model for acquiring related text) that is trained to predict, based on features of textual input (i.e. input text), an initial textual output that is responsive to the textual input (Paragraph 67, i.e. related text related to the input text). Carbune also notes that a plurality of responsive replies may be generated and displayed to the user for selection (Paragraph 114; see also Fig. 9). Carbune teaches that their implementations of generating reply content based on user state information may enable a more concise dialog to be achieved, while still satisfying informational and/or other needs of the users included in the dialog (Paragraph 6).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to incorporate the teachings of Carbune to include the text generation engine utilizing a neural network to generate responsive replies. Doing so may have enabled a more concise dialog to be achieved, while still satisfying informational and/or other needs of the users included in the dialog, as taught by Carbune (Paragraph 6).
Applicant further argues that 
Specifically, Choi et al. discloses a mapping function for processing search queries. However, the mapping function of Choi et al. merely identifies an entry matching a partial search query using a matching table for simply processing search queries, and Choi et al. does not disclose aligning and displaying related texts based on a matching table as recited in claim 1.
	Examiner respectfully disagrees with this assertion. Examiner submits that Choi et al. (U.S. Patent 8,312,032 B2, hereinafter “Choi” and already of record) teaches a matching table (Fig. 3, element 312) which stores entries that translates a term from a first language (Fig. 3, element 320) into a term in a second language (Fig. 3, element 318) along with a frequency value (Fig. 3, element 316; see also Col. 4, lines 17-37). In addition, Choi teaches displaying related texts (Col. 2, lines 53-57: the complete queries (i.e. related texts; a predicted complete query is related to a partial search query) are presented (i.e. displayed) in a drop-down box) based on a matching table (Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts)) as well as aligning related texts based on a matching table (Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a term; Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency). It should be noted that the ordering of the queries in accordance with the frequency taught by Choi appears to be similar to the aligning of the related text based on the number of times the related text is selected disclosed in the instant application (Paragraph 146).
	Thus, Applicant’s arguments in regards to this limitation are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 9,189,476 B2, already of record) in view of Carbune et al. (U.S. Patent Application Publication 2018/0061400 A1, hereinafter “Carbune”) and Choi et al. (U.S. Patent 8,312,032 B2, hereinafter “Choi” and already of record).
In regards to claim 1, Kim teaches:
An electronic device comprising: an inputter (Fig. 2, element 120, 150); a display (Fig. 2, element 160); and a processor (Fig. 2, element 140) configured to:
Acquire a first translation in which an input text is translated based on a text being inputted through the inputter (Col. 6, lines 64-68,  and Col. 7, lines 1-5), and control the display to display the input text and first translation (Col. 7, lines 8-11; also Fig. 5B, elements 312 and 313),
Acquire at least one related text related to the input text and second translations in which at least one related text is translated (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text.) based on a predetermined user command being inputted (Col. 7, lines 38-41: pressing the “similar sentence” button is construed as a predetermined user command), and
Control the display to display the input text, the first translation, at least one related text and at least one second translation (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence).
	However, Kim fails to explicitly teach acquiring at least one related text related to the input text by inputting the input text into a neural network model for acquiring related text, nor does Kim explicitly teach generating a matching table, nor controlling the display to align and display at least one text related to the input text based on the input text and the matching table.
	In a related art, Carbune teaches a method for receiving textual input of a user during a dialog and generating response reply content based on the textual input and based on user state information (Abstract). Notably, Carbune teaches a text generation engine that may utilize a neural network model (i.e. a neural network model for acquiring related text) that is trained to predict, based on features of textual input (i.e. input text), an initial textual output that is responsive to the textual input (Paragraph 67, i.e. related text related to the input text). Carbune also notes that a plurality of responsive replies may be generated and displayed to the user for selection (Paragraph 114; see also Fig. 9). Carbune teaches that their implementations of generating reply content based on user state information may enable a more concise dialog to be achieved, while still satisfying informational and/or other needs of the users included in the dialog (Paragraph 6).
In another related art, Choi teaches the generation of a matching table (Fig. 3, element 312; also Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Col. 3, lines 66-67 and Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of at least one related text being selected (Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Fig. 1, element 106: the texts available for selection are related to the input text, as they are predicted complete queries based off of the partial input) and the storing of the matching table in the memory (Col. 1, lines 48-51; see also Col. 1, lines 65-67 and Col. 2, line 1: The matching table is data.). In addition, Choi teaches displaying related texts (Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box) based on a matching table (Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts)) as well as aligning related texts based on a matching table (Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a term; Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency).
The method taught by Choi is related to the field of translating text from one language to another (Col. 1, lines 11-15), and is thus analogous art. Choi teaches that their method is capable of predicting, from a partial search query, a set of predicted complete queries relevant to the partial search query (Col. 1, lines 22-25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to incorporate the teachings of Carbune and Choi to include the text generation engine utilizing a neural network to generate responsive replies as well as the generation and utilization of the matching table. Doing so may have enabled a more concise dialog to be achieved, while still satisfying informational and/or other needs of the users included in the dialog, as taught by Carbune (Paragraph 6) while also allowing the prediction of complete queries from partial search queries that are relevant to the partial search query, as taught by Choi (Col. 1, lines 22-25).
	Thus, the combination of Kim, Carbune, and Choi teaches:
An electronic device comprising: an inputter (Kim, Fig. 2, element 120, 150); a display (Kim, Fig. 2, element 160); and a processor (Kim, Fig. 2, element 140) configured to:
Acquire a first translation in which an input text is translated based on a text being inputted through the inputter (Kim, Col. 6, lines 64-68, and Kim, Col. 7, lines 1-5), and control the display to display the input text and first translation (Kim, Col. 7, lines 8-11; also Kim, Fig. 5B, elements 312 and 313),
acquire at least one related text related to the input text by inputting the input text into a neural network model for acquiring related text (Carbune, Paragraph 67: Carbune teaches a text generation engine that may utilize a neural network model (i.e. a neural network model for acquiring related text) that is trained to predict, based on features of textual input (i.e. input text), an initial textual output that is responsive to the textual input (i.e. related text related to the input text)) and second translations in which at least one related text is translated (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text), based on a predetermined user command being inputted (Kim, Col. 7, lines 38-41: pressing the “similar sentence” button is construed as a predetermined user command), and 
control the display to display the input text, the first translation, at least one related text and at least one second translation (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence; see also Choi, Fig. 1, elements 102 and 106), 
wherein the processor is configured to: 
generate a matching table (Choi, Fig. 3, element 312; also Choi, Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Choi, Col. 3, lines 66-67 and Choi, Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Choi, Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Choi, Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of at least one related text being selected (Choi, Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Choi, Fig. 1, element 106: the texts available for selection are related to the input text), and store the matching table in the memory (Choi, Col. 1, lines 48-51; see also Choi, Col. 1, lines 65-67 and Choi, Col. 2, line 1: The matching table is data), and 
control the display to align (Choi, Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency) and display (Choi, Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box; see also Choi, Fig. 1, element 106) at least one text related to the input text based on the input text and the matching table, based on the text being inputted through the inputter (Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts) from the partial search queries (i.e. input text); Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a complete query).
In regards to claim 2, Kim in view of Carbune and further in view of Choi further teaches:
The electronic device as claimed in claim 1, wherein the processor is configured to control the display (Kim, Fig. 2, elements 140 and 160; the control unit (i.e. the processor) is connected to the display unit) to: 
display the input text (Kim, Fig. 7A, element 312) and the first translation (Kim, Fig. 7A, element 313) on a first user interface (UI) (Kim, Fig. 7A, element 302), and display at least one related text and at least one second translation on a second UI displayed separately from 63the first UI (Kim, Fig. 7B: the related texts and their translations appear on a pop-up UI that is separate from the first UI where the input text and the first translation are displayed).
In regards to claim 3, Kim in view of Carbune and further in view of Choi further teaches:
The electronic device as claimed in claim 2, wherein the processor is configured to control the display to add and display a selected text and a translation corresponding to the selected text to the first UI, based on a user command of selecting one of at least one related text displayed on the second UI being inputted. (Kim, Fig. 7A, 7B, 7C, and 7D; also Kim, Col. 8, lines 12-25: after the similar sentence button is pressed, the related texts and their translations are displayed; the user is then able to select a candidate sentence, and the selected text is added and displayed in the first UI.)
In regards to claim 4, Kim in view of Carbune and further in view of Choi further teaches:
The electronic device as claimed in claim 1, wherein at least one related text is one of an answer text for the input text, a text that is contextually connected to the input text, or a text that supplements the input text (Kim, Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as contextually connected to the input text. These candidate sentences are noted to have a “meaning similar to the recognized sentence or the translated sentence” (Kim, Col. 7, lines 41-42) which would imply that these candidate sentences would have a matching or connected, context. In addition, the example candidate sentences shown in Kim, Fig. 7B can be construed as contextually connected to the example input text; the input text is a polite greeting, while the candidate sentences are also phrases one may use when politely greeting someone; that is, phrases used in the same context as the input text.)
In regards to claim 9, Kim teaches:
A control method of an electronic device, the control method comprising:
Acquiring a first translation in which an input text is translated based on a text being inputted (Col. 6, lines 64-68,  and Col. 7, lines 1-5), and displaying the input text and first translation (Col. 7, lines 8-11; also Fig. 5B, elements 312 and 313);
Acquiring at least one related text related to the input text and second translations in which at least one related text is translated (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text.) based on a predetermined user command being inputted (Col. 7, lines 38-41: pressing the “similar sentence” button is construed as a predetermined user command); and
displaying the input text, the first translation, at least one related text and at least one second translation (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence).
	However, Kim fails to explicitly teach acquiring at least one related text related to the input text by inputting the input text into a neural network model for acquiring related text, nor does Kim explicitly teach generating a matching table, nor controlling the display to align and display at least one text related to the input text based on the input text and the matching table.
	In a related art, Carbune teaches a method for receiving textual input of a user during a dialog and generating response reply content based on the textual input and based on user state information (Abstract). Notably, Carbune teaches a text generation engine that may utilize a neural network model (i.e. a neural network model for acquiring related text) that is trained to predict, based on features of textual input (i.e. input text), an initial textual output that is responsive to the textual input (Paragraph 67, i.e. related text related to the input text). Carbune also notes that a plurality of responsive replies may be generated and displayed to the user for selection (Paragraph 114; see also Fig. 9). Carbune teaches that their implementations of generating reply content based on user state information may enable a more concise dialog to be achieved, while still satisfying informational and/or other needs of the users included in the dialog (Paragraph 6).
In another related art, Choi teaches the generation of a matching table (Fig. 3, element 312; also Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Col. 3, lines 66-67 and Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of at least one related text being selected (Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Fig. 1, element 106: the texts available for selection are related to the input text, as they are predicted complete queries based off of the partial input) and the storing of the matching table in the memory (Col. 1, lines 48-51; see also Col. 1, lines 65-67 and Col. 2, line 1: The matching table is data.). In addition, Choi teaches displaying related texts (Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box) based on a matching table (Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts)) as well as aligning related texts based on a matching table (Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a term; Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency).
The method taught by Choi is related to the field of translating text from one language to another (Col. 1, lines 11-15), and is thus analogous art. Choi teaches that their method is capable of predicting, from a partial search query, a set of predicted complete queries relevant to the partial search query (Col. 1, lines 22-25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to incorporate the teachings of Carbune and Choi to include the text generation engine utilizing a neural network to generate responsive replies as well as the generation and utilization of the matching table. Doing so may have enabled a more concise dialog to be achieved, while still satisfying informational and/or other needs of the users included in the dialog, as taught by Carbune (Paragraph 6) while also allowing the prediction of complete queries from partial search queries that are relevant to the partial search query, as taught by Choi (Col. 1, lines 22-25).
	Thus, the combination of Kim, Carbune, and Choi teaches:
A control method of an electronic device, the control method comprising:
Acquiring a first translation in which an input text is translated based on a text being inputted (Kim, Col. 6, lines 64-68, and Kim, Col. 7, lines 1-5), and displaying the input text and first translation (Kim, Col. 7, lines 8-11; also Kim, Fig. 5B, elements 312 and 313);
acquiring at least one related text related to the input text by inputting the input text into a neural network model for acquiring related text (Carbune, Paragraph 67: Carbune teaches a text generation engine that may utilize a neural network model (i.e. a neural network model for acquiring related text) that is trained to predict, based on features of textual input (i.e. input text), an initial textual output that is responsive to the textual input (i.e. related text related to the input text)) and second translations in which at least one related text is translated (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text), based on a predetermined user command being inputted (Kim, Col. 7, lines 38-41: pressing the “similar sentence” button is construed as a predetermined user command); and 
displaying the input text, the first translation, at least one related text and at least one second translation (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence; see also Choi, Fig. 1, elements 102 and 106), 
the control method further comprising generating a matching table (Choi, Fig. 3, element 312; also Choi, Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Choi, Col. 3, lines 66-67 and Choi, Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Choi, Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Choi, Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of at least one related text being selected (Choi, Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Choi, Fig. 1, element 106: the texts available for selection are related to the input text), and storing the matching table (Choi, Col. 1, lines 48-51; see also Choi, Col. 1, lines 65-67 and Choi, Col. 2, line 1: The matching table is data), and 
wherein the displaying further includes aligning (Choi, Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency) and displaying (Choi, Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box; see also Choi, Fig. 1, element 106) at least one text related to the input text based on the input text and the matching table, in response to the text being inputted (Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts) from the partial search queries (i.e. input text); Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a complete query).
In regards to claim 10, claim 10 is a method claim corresponding to the device of claim 2 as above.
In regards to claim 11, claim 11 is a method claim corresponding to the device of claim 3 as above.
In regards to claim 12, claim 12 is a method claim corresponding to the device of claim 4 as above.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Carbune, and Choi as applied to claim 1 above and further in view of Hicks et al. (U.S. Patent: 10,915,698 B2, hereinafter "Hicks").
In regards to claim 7, Kim, Carbune, and Choi teach all the elements of claim 1 as above. Furthermore, Kim teaches the acquisition of at least one related text and at least one second translation that is acquired based on the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text) and the acquisition of at least one related text and at least one second translation that is acquired based on the first translation (Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence). However, Kim does not teach the use of a drag command.
Hicks teaches the use of a drag command for selecting text, wherein it is a drag command that touches and drags on an area on which text is displayed (Fig. 4a, 4b, 4c, 4d). Hicks also makes mention of a “lookup mode” (Col. 17, line 37) which may allow users to select words, phrases, or images to obtain information about the selected words (Col. 17, lines 41-43). Notably, Hicks teaches that their device may be used to translate the text selected by the drag command (Col. 17, lines 43-48) – that is, acquire a translation based on the input text.
It would have been obvious to one of ordinary skill in the art at the time to modify Kim, Carbune, and Choi to incorporate the teachings of Hicks to add the capability to select input text with a drag command. Such a combination would have been an example of known work in one field of endeavor prompting variations of it for use in a different field of endeavor (MPEP § 2143(I)(f)).
While the device of Hicks and the method of Kim, Carbune, and Choi are not in precisely the same field, both teach devices that are capable of accepting an input text and offering a translation in another language (Hicks, Col. 17 lines 43-48; Kim, Col. 6, lines 64-68 and Col. 7, lines 1-5), which qualifies them as similar to the device of the instant application.
Hicks notes that “conventional techniques typically allow only limited functionality with respect to annotating paginated digital content, which may lead to a diminished user experience” (Col. 3, lines 16-19). That is, there is an incentive to improve the design in order to improve the user experience.
The difference between the instant invention and the method taught by the combination of Kim, Carbune, and Choi is the usage of a drag command to select and input text; However, the device taught by Hicks uses a drag command to select and input text into a translator (Col. 17, lines 43-48). 
One of ordinary skill in the art could have implemented the method of Kim, Carbune, and Choi to include the use of a drag command to select and input text into a translator in order to enhance the user experience, and would appreciate that the results of such a combination are predictable.
Thus, the combination of Kim, Carbune, Choi, and Hicks teaches:
The electronic device as claimed in claim 1, wherein the predetermined user command is a drag command that touches and drags one of an area on which the input text is displayed or an area on which the first translation is displayed (Hicks, Fig. 4a, 4b, 4c, 4d; also Hicks, Col. 17, lines 37-48), and the processor is configured to: 
acquire at least one related text and at least one second translation that is acquired based on the input text (Kim, Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text), based on the drag command being inputted to the area on which the input text is displayed, and 
acquire at least one related text and at least one second translation that is acquired based on the first translation (Kim, Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence), in response to the drag command being inputted to the area on which the first translation is displayed.
In regards to claim 15, Kim, Carbune, and Choi teach all the elements of claim 9 as above. Furthermore, Kim teaches the acquisition of at least one related text and at least one second translation that is acquired based on the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text) and the acquisition of at least one related text and at least one second translation that is acquired based on the first translation (Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence). However, Kim does not teach the use of a drag command.
Hicks teaches the use of a drag command for selecting text, wherein it is a drag command that touches and drags on an area on which text is displayed (Fig. 4a, 4b, 4c, 4d). Hicks also makes mention of a “lookup mode” (Col. 17, line 37) which may allow users to select words, phrases, or images to obtain information about the selected words (Col. 17, lines 41-43). Notably, Hicks teaches that their device may be used to translate the text selected by the drag command (Col. 17, lines 43-48) – that is, acquire a translation based on the input text.
It would have been obvious to one of ordinary skill in the art at the time to modify Kim, Carbune, and Choi to incorporate the teachings of Hicks to add the capability to select input text with a drag command. Such a combination would have been an example of known work in one field of endeavor prompting variations of it for use in a different field of endeavor (MPEP § 2143(I)(f)).
While the device of Hicks and the method of Kim, Carbune, and Choi are not in precisely the same field, both teach devices that are capable of accepting an input text and offering a translation in another language (Hicks, Col. 17 lines 43-48; Kim, Col. 6, lines 64-68 and Col. 7, lines 1-5), which qualifies them as similar to the device of the instant application.
Hicks notes that “conventional techniques typically allow only limited functionality with respect to annotating paginated digital content, which may lead to a diminished user experience” (Col. 3, lines 16-19). That is, there is an incentive to improve the design in order to improve the user experience.
The difference between the instant invention and the method taught by the combination of Kim, Carbune, and Choi is the usage of a drag command to select and input text; However, the device taught by Hicks uses a drag command to select and input text into a translator (Col. 17, lines 43-48). 
One of ordinary skill in the art could have implemented the method of Kim, Carbune, and Choi to include the use of a drag command to select and input text into a translator in order to enhance the user experience, and would appreciate that the results of such a combination are predictable.
Thus, the combination of Kim, Carbune, Choi, and Hicks teaches:
The control method as claimed in claim 9, wherein the predetermined user command is a drag command that touches and drags one of an area on which the input text is displayed or an area on which the first translation is displayed (Hicks, Fig. 4a, 4b, 4c, 4d; also Hicks, Col. 17, lines 37-48), and
In the acquiring of the second translations, at least one related text and at least one second translation that is acquired based on the input text are acquired (Kim, Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text), in response to the drag command being inputted it the area on which the input text is displayed, and
At least one related texts and at least one second translation that is acquired based on the first translation are acquired (Kim, Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence), in response to the drag command being inputted to the area on which he first translation is displayed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Carbune, and Choi as applied to claim 1 above and further in view of Han et al. (U.S. Patent Application: 2009/0055174 A1, hereinafter "Han").
In regards to claim 8, Kim teaches:
The electronic device as claimed in claim 1, wherein 65the inputter includes a microphone, (Fig. 2, 120; also Col. 4, lines 47-49) and the processor is configured to: acquire a text corresponding to an input voice (Col. 4, lines 53-55: a sentence (i.e. text) is generated corresponding to the recognized speech (i.e. input voice)), based on voice recognition being inputted through the microphone (Col. 4, lines 47-49 and 53-60: the taught device utilizes a speech recognition unit and a microphone to acquire a text corresponding to an input voice).
	However, Kim, Carbune, and Choi do not explicitly teach the acquisition of an alternative text based on the acquired text in response to the acquired text being an incomplete sentence.
	Han teaches the acquisition of an alternative text based on the acquired text (Paragraph 28-29; also Fig. 2: The user dictates a phrase, and the speech recognition unit acquires text based on textual and voice input. It should be further noted that the textual input is expected to correspond with the input voice; in the provided examples, the textual input is the word “how about”, while the dictated phrase is “how about 4 o’clock tomorrow”. The speech recognition unit generates a plurality of candidates, i.e. alternative texts, based on the acquired text.), in response to the acquired text being an incomplete sentence (Paragraph 28-29; also Fig. 2, element 202: The text input by the user is an incomplete sentence, in response to which the device is offering a plurality of candidate phrases based on the acquired text).
Han teaches that their device “[overcomes] the inconvenience of a conventional text input method… and [overcomes] a low speech recognition rate and inconvenience generated due to a strict orders or processes in speech recognition” (Paragraph 10). That is, the combination of the text input and the voice input improves convenience and increases the speech recognition rate for the user.
It would have been obvious to one of ordinary skill in the art at the time to modify Kim, Carbune, and Choi to incorporate the teachings of Han to include the ability to input text through a combination of text input and voice input as described by Han. Doing so would have improved convenience and increased the speech recognition rate for the user, as taught by Han (Paragraph 10).
Thus, the combination of Kim, Carbune, Choi, and Han teaches:
The electronic device as claimed in claim 1, wherein 65the inputter includes a microphone, (Kim, Fig. 2, 120; also Kim, Col. 4, lines 47-49) and the processor is configured to: 
acquire a text corresponding to an input voice (Kim, Col. 4, lines 53-55: a sentence (i.e. text) is generated corresponding to the recognized speech (i.e. input voice)), based on voice recognition being inputted through the microphone (Kim, Col. 4, lines 47-49 and 53-60: the taught device utilizes a speech recognition unit and a microphone to acquire a text corresponding to an input voice), and
acquire an alternative text based on the acquired text (Han, Paragraph 28-29; also Han, Fig. 2: The user dictates a phrase, and the speech recognition unit acquires text based on textual and voice input. It should be further noted that the textual input is expected to correspond with the input voice; in the provided examples, the textual input is the word “how about”, while the dictated phrase is “how about 4 o’clock tomorrow”. The speech recognition unit generates a plurality of candidates, i.e. alternative texts, based on the acquired text.), in response to the acquired text being an incomplete sentence (Han, Paragraph 28-29; also Han, Fig. 2, element 202: The text input by the user is an incomplete sentence, in response to which the device is offering a plurality of candidate phrases based on the acquired text).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Yun et al. (U.S. Patent Application: 2015/0169551 A1) teach a device that is capable of translating input text and displaying the input text alongside its translation, offering multiple texts that are related to the translation of the input text for a user to select, and offering alternative texts if the text from the voice recognition module is an incomplete sentence.
Tan et al. (U.S. Patent Application 2011/0231792 A1) teach a device that is capable of translating an input text and displaying the input text alongside its translation, offering multiple texts that are related to the translation of the input text for the user to select, and displaying the texts on separate UIs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656